 

Exhibit 10.36

 

SERVICES AGREEMENT

 

Between:

 

(1)Mastek (UK) Limited whose registered office is at Pennant House, 2 Napier
Court, Napier Road, Reading, RG1 8BW and which is registered in England and
Wales with registered number 2731277 (“Mastek”); and

 

(2)Majesco UK Limited whose registered office is at Pennant House, 2 Napier
Court, Napier Road, Reading, RG1 8BW and which is registered in England and
Wales with registered number 09276969 (“Majesco”)

 

Each a Party and together the Parties.

 

The Agreement:

 

The Parties hereby agree as follows:

 

1.DEFINITIONS AND INTERPRETATION

 

1.1In this Agreement, unless the context otherwise requires, the following words
have the following meanings:

 

“Agreement” means this agreement between Mastek and Majesco comprising these
terms and conditions together with any Schedules and documents which are
incorporated into this agreement by express reference (such documents being part
of this agreement to the extent so referenced) or are to be made a part of this
agreement in accordance with Clause 12.2;

 

“Charges” means the charges, as specified in Schedule B, together with such
other charges as may be agreed between the parties from time to time, payable by
Majesco to Mastek under this Agreement in consideration of the provision of the
Services;

 

“Confidential Information” means all information designated as such by either
party in writing together with all other information which relates to the trade
secrets, personnel, customers and suppliers of either party or information which
may reasonably be regarded as the confidential information of the Disclosing
Party;

 

“Disclosing Party” means the party disclosing Confidential Information for the
purposes of Clause 7;

 

“Dispute Resolution Procedure” means the procedure as specified in Clause 13;

 

“Effective Date” means 1 January2015;

 

  1 

 

 

“Personnel” means Mastek’s personnel who are engaged in providing the Services
to Majesco (including any agents and subcontractors);

 

“Receiving Party” means the party in receipt of Confidential Information for the
purposes of Clause 7;

 

“Services” means the services to be provided by Mastek to Majesco under this
Agreement as specified in Schedule A hereto;

 

“Term” has the meaning given to it in the relevant Clause 2;

 

“Working Day” means Monday to Friday (inclusive) but excludes public holidays in
the locality from which the Services are being provided; and

 

“Year” means any twelve month period commencing the Effective Date and
anniversaries of that date.

 

1.2In this Agreement words importing the singular include the plural and vice
versa and words importing gender include any other gender.

 

1.3The headings in this Agreement are for ease of reference and shall not affect
the construction of this Agreement.

 

1.4In the event and to the extent only of any conflict between these terms and
conditions and the provisions of a Schedule, the following order of precedence
shall apply (in descending order of precedence):

 

1.4.1these terms and conditions; and

 

1.4.2the provisions of the relevant Schedule.

 

2.COMMENCEMENT AND DURATION

 

2.1This Agreement shall come into force on the Effective Date and shall remain
in full force and effect unless and until either party exercises its rights to
terminate this Agreement in accordance with Clause 8.

 

3.MASTEK OBLIGATIONS

 

3.1Mastek shall provide the Services in compliance with Schedule A.

 

3.2Mastek shall comply with all laws, enactments, orders and regulations to the
extent such laws, enactments, orders and regulations are applicable to Mastek’s
provision of the Services.

 

3.3Mastek shall ensure and procure that the Personnel comply with all the terms
and conditions of this Agreement in the performance of the Services.

 

  2 

 

 

4.MAJESCO OBLIGATIONS

 

4.1Mastek shall be entitled to rely fully on all information provided by Majesco
in providing the Services.

 

4.2Mastek will not have any liability under this Agreement if it is unable to
provide the Services on a timely basis due to any delay or failure by Majesco
(or its employees, agents, or third party suppliers) in complying with its
obligations pursuant to this Agreement. Mastek shall, subject to Clause 3, also
be entitled to:

 

4.2.1adjust the date of delivery of the Services to accommodate the impact of
such failure or delay;

 

4.2.2charge Majesco additional fees where such failure or delay causes Mastek to
incur additional unanticipated costs; and/or

 

4.2.3terminate this Agreement in accordance with Clause 8.1.1 where such failure
or delay prevents Mastek from performing its obligations hereunder for a
continuous period of thirty (30) days or more.

 

4.3Mastek shall use its reasonable endeavours to mitigate the impact of any
delay or failure of Majesco (or its employee, agent or third party supplier of
Majesco) on its ability to provide the Services.

 

5.CHARGES AND PAYMENT

 

5.1In consideration of the performance of the Services in accordance with the
terms of this Agreement, Majesco shall pay the Charges as set out in Schedule B
hereto.

 

5.2Payment shall be made within thirty (30) days of receipt by Majesco (at its
nominated address for invoices) of a written invoice.

 

5.3Mastek shall submit invoices to Majesco denominated in sterling. The Charges
are exclusive of Value Added Tax. Majesco shall pay the Value Added Tax on the
Charges at the rate and in the manner prescribed by law, from time to time.

 

5.4If Majesco fails to make payment in accordance with this Clause 5, Mastek
shall be entitled to charge interest on late payments at a rate of two percent
(2%) per annum above the base rate of Lloyds Banking Group plc from time to time
in force.

 

5.5If Majesco disputes the amount of any invoice, it shall notify Mastek of this
in writing, giving reasons for the dispute, within ten (10) Working Days of
receipt of the invoice and then:

 

5.5.1either Party shall be entitled to refer the dispute to the Dispute
Resolution Procedure; and

 

5.5.2Majesco shall pay any undisputed part of the invoice in accordance with
Clause 5.2; and

 

  3 

 

 

5.5.3upon resolution of the disputed portion of the invoice, the residual amount
of the invoice shall be payable within thirty (30) days of the date of the
resolution.

 

5.6If Majesco fails to pay the Charges by the due date for payment as specified
in Clause 5.3 or Clause 5.5, Mastek may give thirty (30) days written notice to
Majesco that if Majesco fails to pay the Charges during such thirty (30) day
notice period, Mastek shall be entitled, without prejudice to any other right or
remedy, to terminate this Agreement immediately in accordance with this Clause
and Clause 8.1.1.

 

6.WARRANTIES

 

6.1Both parties warrant that they have the right, power and authority to enter
into this Agreement.

 

Mastek Warranties

 

6.2Mastek warrants to Majesco that:

 

6.2.1the Services shall be performed in a timely and professional manner using
appropriately skilled, experienced and qualified Personnel; and

 

6.2.2it shall comply with all applicable laws, enactments, orders and
regulations in the performance of its obligations hereunder.

 

6.3Except as expressly stated in this Agreement and to the maximum extent
permitted by applicable law, all other warranties and conditions, whether
express, implied or statutory, regarding the Services, including, but not
limited to, any warranty of merchantability, satisfactory quality or fitness for
a particular purpose are hereby disclaimed.

 

6.4For any breach of the above warranties, Majesco’s exclusive remedy, and
Mastek’s entire liability, will be the re-performance of the deficiently
performed Services to meet the above warranties.

 

Majesco Warranties

 

6.5Majesco warrants to Mastek that information or material supplied by Majesco
for the purpose of enabling Mastek to perform the Services shall be accurate and
complete.

 

6.6Except as expressly stated in this Agreement and to the maximum extent
permitted by applicable law, all other warranties and conditions, whether
express, implied or statutory, including, but not limited to, any warranty of
merchantability, satisfactory quality or fitness for a particular purpose are
hereby disclaimed.

 

  4 

 

 

7.CONFIDENTIALITY

 

7.1Each Receiving Party acknowledges that the Confidential Information of the
Disclosing Party is valuable to such Disclosing Party and undertakes to keep
such Confidential Information secret and to protect and preserve the
confidential nature and secrecy of that Confidential Information.

 

7.2Each party may only use, reproduce or disclose the Confidential Information
of the other for the purposes of performing its obligations or exercising its
rights under this Agreement.

 

7.3The Receiving Party may disclose the Confidential Information of the
Disclosing Party on a need to know basis to:

 

7.3.1its legal advisers in order to advise it in relation to its rights under
this Agreement; and

 

7.3.2its employees, agents, subcontractors and Affiliates provided that the
disclosure is made solely for the purpose of performing its obligations or
exercising its rights under this Agreement.

 

7.4The Receiving Party may disclose Confidential Information of the Disclosing
Party:

 

7.4.1to the extent required by law or lawful requirement of any government or
governmental body, authority or agency having authority over the disclosing
party; or

 

7.4.2if required in connection with legal proceedings relating to this
Agreement,

 

but in each case subject to the Receiving Party giving the Disclosing Party
sufficient notice of any proposed disclosure to enable the Disclosing Party to
seek a protective order or other remedy to prevent the disclosure.

 

7.5The obligations of the Receiving Party in this Clause 7 does not apply to any
Confidential Information that:

 

7.5.1is or becomes public knowledge other than by breach of this Clause 7; or

 

7.5.2is in the possession of the Receiving Party without restriction in relation
to disclosure before the date of receipt from the Disclosing Party; or

 

7.5.3is received from a third party who lawfully acquired it and who is under no
obligation to the Disclosing Party restricting its disclosure; or

 

7.5.4is independently developed without access to the Confidential Information.

 

  5 

 

 

7.6Each party acknowledges that damages may not be an adequate remedy in the
event of breach of this Clause and that the Disclosing Party shall be entitled
to seek injunctive relief to protect the confidentiality of its Confidential
Information.

 

7.7The parties shall ensure that their personnel are bound by confidentiality
undertakings substantially similar to this Clause 7.

 

8.TERMINATION

 

8.1Either party may at any time, by notice in writing to the other party,
terminate this Agreement as from the date of service of such notice if the other
party:

 

8.1.1breaches any provision in this Agreement which expressly entitles the
non-breaching party to terminate this Agreement in accordance with this Clause;
or

 

8.1.2commits a material breach of any provision in this Agreement which is not
remediable or, if remediable, is not remedied within thirty (30) days after the
non-breaching party has given written notice to the breaching party requiring
such breach to be remedied; or

 

8.1.3becomes or is likely to become unable to pay its debts (as defined in
Section 123 of the Insolvency Act 1986) or becomes subject to or itself invokes,
or evidences an intention to invoke, any law or proceedings (in any jurisdiction
to which it is subject) relating to its insolvency, liquidation, bankruptcy,
winding-up, administration or dissolution or to a rescheduling, composition or
arrangement in respect of any of its debts (otherwise than for the purposes of a
bona fide amalgamation or reconstruction), or it has a receiver or other
encumbrancer appointed over any part of its assets, allows a judgement against
it to remain unsatisfied for more than fourteen (14) days.

 

8.2This Agreement may be terminated by either party for any reason or no reason,
by providing the other party written notice of the termination ninety (90) days
in advance.

 

9.CONSEQUENCES OF TERMINATION

 

9.1The termination of this Agreement shall not prejudice or affect any right of
action or remedy which shall have accrued or shall thereafter accrue to either
party.

 

9.2In the event that this Agreement is terminated or expires, each party shall
return to the other party all property (including Confidential Information)
belonging to the other party then in its possession.

 

9.3If this Agreement is terminated by Majesco pursuant to Clause 8.2 or by
Mastek pursuant to Clause 8.1, Majesco shall pay to Mastek:

 

  6 

 

 

9.3.1all Charges due and payable up to the date of termination of the Agreement;

 

9.3.2the unavoidable costs of cancelling or assigning any leases, licences or
other third party agreements; and

 

9.3.3such other amounts as are set out in Schedule B:

 

in accordance with the provisions of Clause 5.

 

If this Agreement is terminated by Mastek pursuant to Clause 8.2, Majesco shall
pay to Mastek, all Charges due and payable up to the date of termination of this
Agreement.

 

9.4Following the expiry or termination of this Agreement neither party shall
have any further obligation or right with respect to the other party except that
this Clause 9 and Clauses 1, 7, 10, 11, 13, 14.3, 14.8 and 14.9 will survive
termination or expiry of this Agreement.

 

10.LIMITATION OF LIABILITY

 

10.1This Clause 10 prevails over the other Clauses and sets out the parties’
entire liability (including any liability for the acts and omissions of its
employees, agents and sub-contractors) to each other in respect of:

 

10.1.1any breach of its contractual obligations or conditions under this
Agreement; and

 

10.1.2any representation, warranty, statement or tortious act or omission
(including negligence) arising under or in connection with this Agreement.

 

10.2Neither party excludes liability to the other for:

 

10.2.1personal injury (including sickness and death) to the extent that such
injury results from the negligence or wilful default of itself, its servants,
agents or sub-contractors;

 

10.2.2any breach of any obligations implied by Section 12 of the Sale of Goods
Act 1979 or Section 13 of the Supply of Goods and Services Act 1982; and

 

10.2.3fraud or fraudulent misrepresentation.

 

10.3Except as provided in Clauses 10.2 and 10.4, in no event shall either
party’s liability under this Agreement for any breach of its contractual
obligations or conditions or for any representation, warranty, statement or
tortious act or omission (including negligence) arising under or in connection
with this Agreement exceed one hundred and twenty five percent (125%) of the
Charges paid and payable for the Services in the then current Year of the
Agreement.

 

  7 

 

 

10.4In no event shall either party’s liability in respect of loss or damage to
the tangible property of the other under this Agreement exceed one million
pounds (£1,000,000) per event or series of connected events.

 

10.5Except as provided in Clause 10.2, neither party shall be liable to the
other under or in connection with this Agreement, whether in contract, tort
(including negligence), misrepresentation (other than where made fraudulently),
breach of warranty or statutory duty or otherwise for:

 

10.5.1any loss of business, contracts, profits, anticipated savings, goodwill,
or revenue; or

 

10.5.2any indirect or consequential loss whatsoever incurred by the other,
whether or not the possibility of such loss has been advised in advance.

 

11.DATA PROTECTION

 

11.1Each party shall comply with its respective obligations under the provisions
of the Data Protection Act 1998 and Directive 95/46/EC of the European
Parliament and any legislation and/or regulations implementing them or made in
pursuance of them that arises in connection with this Agreement.

 

11.2Where Mastek, as part of the Services under this Agreement, processes
personal data as a data processor on behalf of Majesco, Mastek shall:

 

11.2.1act only on instructions from Majesco as a data controller;

 

11.2.2comply with Majesco’s instructions in relation to the processing of
personal data as such instructions are given and varied from time to time by
Majesco;

 

11.2.3at all times take all appropriate technical and organisational measures
against unauthorised or unlawful processing of personal data and against
accidental loss or destruction of, or damage to, personal data; and

 

11.2.4promptly refer to Majesco any queries from data subjects, the Information
Commissioner or any other law enforcement agency for Majesco to resolve.

 

11.3Mastek may from time to time transfer personal data to its parent company
for processing as part of the Services under this Agreement. This transfer may
include the transfer of personal data outside the EEA. Where Mastek transfers
personal data to its parent company, Mastek shall procure that its parent
company complies with this Clause 11 and shall take all reasonable steps to
ensure that its parent company takes adequate protection of the personal data if
it is processed outside the EEA.

 

  8 

 

 

12.AMENDMENTS

 

12.1No amendment to the provisions of this Agreement shall be effective unless
and until made in accordance with this Clause 12.

 

12.2Any amendment to this Agreement must be made in writing, must expressly
refer to the Clause(s) amended and must be approved on behalf of each party by
an authorised signatory.

 

13.DISPUTE RESOLUTION PROCEDURE

 

13.1Except where expressly stated otherwise in this Agreement, all disputes
arising out of or in connection with this Agreement between the parties or any
failure between them to reach agreement on any matter requiring agreement within
a specified period, shall be determined in accordance with the Dispute
Resolution Procedure as set out below.

 

13.2Escalation

 

13.2.1All disputes between the parties arising out of or relating to this
Agreement shall be referred by either party to a director of Mastek and a
director of Majesco for resolution.

 

13.2.2If any dispute is not resolved by the parties representatives defined in
Clause 13.2.1 within ten (10) Working Days after referral, the parties may, but
shall not be obliged to, attempt to settle it by mediation as detailed in Clause
13.3 below.

 

13.3Mediation

 

The mediation will be conducted in accordance with the Centre for Effective
Dispute Resolution (“CEDR”) Model Mediation Procedure. To initiate the mediation
either Majesco or Mastek must give notice in writing (the “Alternative Dispute
Resolution (“ADR”) notice”) to the other party requesting mediation. The
mediation shall to take place not later than twenty (20) Working Days after the
ADR notice (or such other time as may be agreed by the parties or specified by
the CEDR).

 

14.GENERAL

 

14.1Force Majeure

 

14.1.1Neither party shall be liable to the other under this Agreement for any
failure to perform its obligations hereunder or for any loss or damage which may
be suffered by the other party due to any circumstances beyond its reasonable
control including without limitation any Act of God, failure or shortage of
power supplies, flood, lightning or fire, strike or other industrial action the
act or omission of Government or other competent regulatory authority, war,
military operations, or riot.

 

  9 

 

 

14.1.2If either party wishes to rely upon this Clause 14.1 it shall send written
notice to the other party explaining the relevant force majeure circumstances
and both parties shall take all reasonable steps to mitigate the impact of such
force majeure event.

 

14.1.3Either party may terminate this Agreement in whole or in part where a
force majeure event has substantially prevented or delayed either party from
performing its obligations under this Agreement continuously during the
immediately preceding sixty (60) days.

 

14.2Assignment and Sub-Contracting

 

14.2.1Neither Party shall without the written consent of the other Party assign,
subcontract, transfer or declare a trust of this Agreement or any of its rights
or obligations, in whole or in part.

 

14.2.2Mastek may subcontract any of its rights and obligations hereunder,
provided that in such circumstances Mastek shall not be relieved of any of its
obligations nor of any of its liabilities under this Agreement and shall ensure
that the subcontractor complies with the relevant provisions of this Agreement.

 

14.3Communications

 

Any notice or request required or permitted to be given or made under this
Agreement shall be in writing. Such notice or request shall be deemed to have
been served as follows: (i) if delivered by hand, at the time and date of
delivery; or (ii) if sent to the address of the relevant party, as set out in
this Agreement or to such other address as notified to the other party in
writing, by recorded delivery or registered post, 48 hours from the date of
posting (such date as evidenced by postal receipt or the equivalent).

 

14.4Severability

 

If any provision (or part of a provision) of this Agreement is found to be
invalid, illegal or unenforceable under any applicable law, such provision
shall, insofar as it is severable from the remaining terms, be deemed to be
omitted and severed from this Agreement and shall in no way affect the legality,
validity or enforceability of the remaining terms. In the event of a holding of
invalidity so fundamental as to prevent the accomplishment of the purpose of
this Agreement, the parties shall immediately commence good faith negotiation to
remedy such invalidity.

 

14.5Waiver

 

Any waiver or relaxation, whether partly or wholly, of any of the terms or
conditions of this Agreement shall be valid only if in writing and shall apply
only to a particular occasion and shall not be continuing and further shall not
constitute a waiver or relaxation of any other terms or conditions.

 

  10 

 

 

14.6Third Party Rights

 

Except where expressly provided to the contrary, this Agreement is not intended
to be for the benefit of, and shall not be enforceable by, any person who is not
named at the date of this Agreement as a party to it or any person who claims
rights under the Contracts (Rights of Third Parties) Act 1999 or otherwise and
neither party can declare itself a trustee of the rights under it for the
benefit of any third party. The parties to this Agreement reserve the right to
rescind or vary this Agreement without the consent of any third party who is
expressly entitled to enforce this Agreement.

 

14.7Relationship of the Parties

 

The Parties acknowledge and agree that this Agreement shall not constitute,
create or otherwise give effect to a joint venture or a partnership of any kind
and neither party shall have the right to bind the other without the other’s
prior written consent.

 

14.8Entire Agreement

 

This Agreement sets out the full extent of the Parties’ obligations and
liabilities arising out of or in connection with this Agreement or any
collateral contract, and there are no conditions, warranties, representations or
terms, express or implied, that are binding on the Parties except as
specifically stated or contemplated in this Agreement; any condition, warranty,
representation or other term which might otherwise be implied into or
incorporated in this Agreement or any collateral contract, whether by statute,
common law or otherwise, is hereby expressly excluded.

 

14.9Governing Law and Jurisdiction

 

The construction, validity and performance of this Agreement and all
non-contractual obligations arising from or connected with this Agreement shall
be governed by the laws of England. Each Party irrevocably agrees to submit to
the exclusive jurisdiction of the courts of England over any claim or matter
(including any non-contractual claim) arising under or in connection with this
Agreement.

 

IN WITNESS OF WHICH, the parties have executed this Agreement by their duly
authorised representatives on the date first written below.

 

EXECUTED by the parties

 

For and on behalf of MASTEK: For and on behalf of MAJESCO:

 

By: /s/ Prahlad Koti   By: /s/ Vidyesh Vithal Khanolkar           Name: Prahlad
Koti   Name: Vidyesh Vithal Khanolkar           Date: 02/12/2015   Date:
02/12/2015

 

  11 

 

 

SCHEDULE A – THE SERVICES

 

The Services shall consist of the provision of the following:

 

1.Managed office accommodation and facilities;

2.Managed office IT infrastructure and networks;

3.Corporate support services, including HR and payroll, finance, legal,
recruitment and resourcing, immigration, travel management and such other
corporate services as Mastek normally provides in the ordinary course of its
business to its business operations in the United Kingdom;

4.Insurance coverage on the same basis as Mastek provides for its business in
the UK;

5.Subscriptions to professional associations such as the Institute of Directors;
and

6.Subscriptions to trade and professional publications.

 

  12 

 

 

SCHEDULE B – THE CHARGES

 

The Charges for the Services consist of:

 

1.a Monthly Core Charge of £[13,000]; and

2.a pass through of the actual costs of providing the Services.

 

The Monthly Core Charge covers the following services:

 

1.Managed office accommodation and facilities;

2.Managed office IT infrastructure and networks (for clarification, this
excludes direct pass through costs like laptops, mobile phone charges, etc.);

3.Corporate support services, including HR and payroll, finance, legal,
recruitment and resourcing, immigration, travel management and such other
corporate services as Mastek normally provides in the ordinary course of its
business to its business operations in the United Kingdom;

 

The other services within the Services will be charged on the basis of a pass
through of the actual costs.

 

Any third party costs not included within Services, for example, Insurance,
marketing events, laptops, mobile phone charges, etc. will be charged on the
basis of pass through of the actual costs.

 

Any support services by Mastek staff not included within Services, for example,
pre-sales support, sales support, marketing support, etc. will be charged on a
basis to be determined separately between both parties but before provision of
such services.

 



  13 

